Per CURIAM.
This action was commenced in the court below on the eighteenth day of December, 1882, upon an open account for goods, wares, and merchandise, and also upon a promissory note. At the time of the commencement of the action the promissory note was not due, and did not become due until the first day of January, 1883. When the action was commenced, the plaintiff caused an attachment to be is*98sued, and certain goods of the defendants were levied upon. On the twenty-seventh day of December, 1882, the defendants, by their attorneys, appeared and demurred to the complaint. The record brought here does not notice any rulings or order upon the demurrer. On the fourth day of January, 1883, the plaintiff filed a supplemental complaint, which omitted thje first count in the original complaint, and counted alone upon the promissory note. On the twenty-sixth day of March, 1883, the defendants filed a general demurrer to the complaint, which was denominated "Amended Demurrer.” The record before us is silent as to the disposition of this demurrer. On the twenty-first day of May, 1883, the defendants filed their answer to the complaint, and on the twenty-fifth day of the same month a judgment was entered against the defendants upon the promissory note. No bill of exceptions was taken, and the cause is here upon the judgment-roll, which is imperfect in almost every part; evidently, it is not a complete transcript of all the proceedings had in the case, and the clerk does not so certify. From an inspection of the record it is impossible to know what proceedings were had in the court below. But the parties, by their counsel, have appeared and argued and submitted certain questions for our determination.
The appellants interpose a demurrer in this court, and there* by question the sufficiency of the complaint to sustain the judgment, and contend for the correctness of their practice. While it is true that in some cases an objection to the sufficiency of the complaint can be raised for the first time in this court, yet it is not a practice that can be commended in causes where all parties appeared and had their day in the trial court. The public has an interest in all litigation, and when the defendant is in court, the time of the court should not be consumed in the trial of a cause where an objection by the defendant would terminate all proceedings, and save to parties and to the public the time and expense of litigation.
The question, however, in this case is not whether the appellants can object to the sufficiency of the. complaint for the first time in this court, but whether they could raise their objection by demurrer in the court below, have it disposed of there, waive their right to bring the question here'by a bill *99of exceptions, appeal from the judgment, and then, interpose another or new demurrer in this court. It will be observed that the “amended” demurrer was filed in the court below after the filing of the supplemental complaint, and that the record brought here fails to disclose any order or decision upon it. The rule is that when there is both a demurrer and answer to the same complaint, raising both an issue of law and fact, the issue of law should be first disposed oh The statute so provides. When there are both-issues of law and fact, and the cause is brought on for trial, and the issues of fact are tried and a judgment rendered in the cause, the presumption will be indulged, on appeal, that the issue of law was previously disposed of by an order overruling the demurrer; and in this case the presumption is strengthened by the absence of proof that the record is complete. (Brooks v. Douglass, 32 Cal. 208; Abadie v. Carrillo, 32 Cal. 172.)
It has been settled by this court that when a party desires to have a decision or order of the district court reviewed by this court, he must except thereto when the ruling or decision is made, and he must also preserve and bring up such exceptions by a bill of exceptions or statement. (People v. Hunt, 1 Idaho, 433.) It has also been settled by this court in Fox v. West, 1 Idaho, 782, that the exceptions which, by section 403 of the Civil Practice Act the adverse party is deemed to have taken, have the same force and effect in the conduct of the action as 'other exceptions taken during the trial, and cannot be considered on appeal without being incorporated into a bill of exceptions, and thus made a part of the judgment-roll.
With these adjudications upon these important questions of practice we are still satisfied. Sections 405 and 406 of the Civil Practice Act provide the modes for preserving exceptions in the cases therein mentioned; and section 653 provides that “on an appeal from a final judgment the appellant must furnish the court with a copy of the notice of appeal, of the judgment-roll, and of any bill of exceptions or statement in the case upon which the appellant relies.-” The exceptions which the law deems to have been taken by the defendants to the orders in the court below overruling the demurrers, not having 'been preserved and brought here for review by a bill *100of exceptions, and assigned as error, these questions are conclusively settled, and cannot now be re-examined upon a new or independent objection raised by demurrer in this court. Final judgment was entered in open court, by an order of the court, and all intendments are in favor of its correct action.
Judgment affirmed.
Morgan, C. J., and Broderick and Buck, JJ., concurring.